Exhibit 10.5

CHARTERBANK

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

FOR

CURTIS R. KOLLAR

I. Purpose of the Plan

CharterBank, a federally chartered thrift (the “Employer”) has adopted this
Amended and Restated CharterBank Supplemental Executive Retirement Plan
Agreement for Curtis R. Kollar (the “Plan”) to provide supplemental retirement
benefits to Curtis R. Kollar, an individual resident of Georgia (the
“Executive”), in recognition of his service and contributions made to the
Employer. The Salary Continuation Plan between Employer and Executive was
originally entered into on January 1, 2009 to encourage the Executive to remain
an employee of the Employer and to provide salary continuation benefits to the
Executive from the Employer’s general assets and was subsequently frozen as of
June 30, 2012. Thereafter, the Employer adopted the Supplemental Executive
Retirement Plan Agreement on September 25, 2012 between the Employer and the
Executive to provide certain supplemental nonqualified pension benefits to the
Executive. For ease of ongoing administrator, the Employer is now consolidating
these plans into this Plan, effective as of December 15, 2015. An example of the
benefits to be provided under this Plan is attached hereto as Appendix A. In the
event of any conflict between Appendix A and the terms of this Plan, the terms
of this Plan shall control.

II. Effective Date

This Plan shall be effective on December 15, 2015, provided it is approved by
the Board of Directors of the Employer prior to its effective date. The Plan
shall continue until terminated as described in Section XIV below.

III. Definitions

“Account Balance” means, as of any date, the accounting of the Employer’s
contributions to a bookkeeping account for the Executive on the Employer’s
books. The Account Balance also represents the liability that should be accrued
by the Employer under general accepted accounting principles (“GAAP”) on behalf
of the Executive. Each year, the Employer shall credit contributions to the
Account Balance for the Plan Year as set forth above. In its discretion, the
Board may increase or decrease the actual amount of annual contributions or
purchase an Annuity Contract to fund the Account Balance. The Employer will no
longer make annual contributions, if any, to the Account Balance for any reason
other than death or Disability for any Plan Year beginning after the later of
Executive’s Termination of Employment or the Executive’s Normal Retirement Age
65. Except in the case of Executive’s Termination of Employment due to
Disability, no annual contribution shall be made by the Employer for the Plan
Year following the Plan Year in which the Executive incurs a Termination of
Employment. Contributions to the Account Balance by the Executive are
prohibited.



--------------------------------------------------------------------------------

“Annuity Contract” means the annuity contract and Riders in which the Employer
has initially invested to satisfy its obligations to provide benefits under
Articles V, VI, VII and VIII of this Plan.

“Cash Surrender Value” means the cash surrender value of the Annuity Contract(s)
and Rider as defined by the insurance company which issued the contracts.

“Change in Control” means a change in the ownership or effective control of the
relevant corporation, or in the ownership of a substantial portion of the assets
of the relevant corporation, as such change in defined in Treasury Regulations
Section 1.409A-3(i)(5). The “relevant corporation” means the Employer or any
corporation that is a majority shareholder (i.e., owns more than fifty percent
(50%) of the total fair market value and the total voting power of the equities
securities) of the Employer or of any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in the Employer; provided, however, that for purposes of
determining whether a “change in the effective control of the relevant
corporation” has occurred, the sole relevant corporation shall be the
corporation for which no other corporation is a majority shareholder. As of
December 15, 2015, the relevant corporations are the Employer and Charter
Financial Corporation.

“Disability” shall mean the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer. Medical determination of Disability can be
made by either the Social Security Administration or by the provider of an
accident or health plan covering employees of the Employer, provided that the
definition of Disability applied under such Disability insurance program
complies with the requirements of Section 409A of the Internal Revenue Code.
Upon the request of the Plan Administrator, the Executive must submit proof to
the Plan Administrator of Social Security Administration’s or the provider’s
determination.

“Early Retirement Age 62” means the date before age sixty-five (65) on which the
Executive reaches age sixty-two (62) or performs at least ten (10) Years of
Service with the Employer, whichever occurs later. This date is used in
determining the payment date for the “Supplemental Executive Retirement Plan”
described in Article V of this Plan.



--------------------------------------------------------------------------------

“Early Retirement Date at Age 62” means the date of the Executive’s Termination
of Employment upon or following the completion of ten (10) Years of Service with
the Employer as of June 30, 2012 and attaining age sixty-two (62), but before
Normal Retirement Age 65, for reasons other than death, Disability, Termination
for Cause as described in Article V, termination under Article IX of the Plan,
or Termination of Employment within two (2) years after a Change in Control.
This date is used in determining the payment date for the “Frozen Salary
Continuation Plan” described in Article IV of this Plan.

“Normal Retirement Age 65” means the later of the date the Executive reaches age
sixty-five (65) or completes ten (10) Years of Service. This date is used in
determining the payment date for the “Supplemental Executive Retirement Plan”
described in Article V of this Plan.

“Normal Retirement Date at Age 65” means the date of the Executive’s Termination
of Employment on or after the Executive (i) reaches age sixty-five (65) or
(ii) completes ten (10) Years of Service as of June 30, 2012, for reasons other
than death, Termination for Cause, termination under Article IX of the Plan, or
Termination of Employment within two (2) years after a Change in Control. This
date is used in determining the payment date for the “Frozen Salary Continuation
Plan” described in Article IV of this Plan.

“Plan Administrator” means the plan administrator described in Article XI.

“Rider” means the “Income Rider” attached to the Annuity Contracts and riders as
an endorsement or other product feature that operates as an “Income Rider,” with
such feature providing for a withdrawal or payment feature for the life of the
annuitant.

“Specified Employee” means an employee who at the time of Termination of
Employment is a “specified employee” within the meaning of Treasury Regulations
Section 1.409A-1(i) with respect to the Employer or any entity aggregated with
the Employer as the “service recipient” within the meaning of Treasury
Regulations Section 1.409A-1(g).

“Termination for Cause” means the definitions stated in Articles IV and V, as
applicable.

“Termination of Employment” with the Employer means the Executive’s termination
from the Employer and all entities aggregated with the Employer as the “service
recipient” within the meaning of Treasury Regulation Section 1.409A-1(g) that
constitutes a “separation from service” within the meaning of Treasury
Regulations Section 1.409A-1(h).

“Years of Service” means each year the Executive is employed by the Employer
measured on an elapsed time basis from the first day worked through Termination
of Employment.



--------------------------------------------------------------------------------

IV. Retirement Benefits Pursuant to the Frozen Salary Continuation Plan

 

  A. Retirement Benefits pursuant to the Frozen Salary Continuation Plan. The
Executive shall be entitled to the first to occur of the following benefits that
were frozen under the Salary Continuation Plan as of June 30, 2012, plus six
percent (6%) interest (compounded monthly) for each month:

 

  (i) Normal Retirement Benefit at Age 65. Upon the Executive’s Normal
Retirement Date at Age 65, beginning on the first day of the month after the
Executive’s Normal Retirement Date at Age 65, the Executive shall receive
$68,271.00 paid over fifteen (15) years in 180 equal monthly installments of
$379.28 each month plus six percent (6%). For example, the monthly benefit paid
over fifteen (15) years is $568.00 (including principal plus interest).

 

  (ii) Early Retirement Benefit at Age 62. Upon the Executive’s Early Retirement
Date at Age 62, beginning on the first day of the month after the Executive’s
Early Retirement Date at Age 62, the Executive shall receive $68,271.00 paid
over fifteen (15) years in 180 equal monthly installments of $379.28 each month
plus six percent (6%). For example, the monthly benefit paid over fifteen
(15) years is $568.00 (including principal plus interest).

 

  (iii) Early Termination Benefit pursuant to the Frozen Salary Continuation
Plan. Subject to Article IX of the Plan, if the Executive has a Termination of
Employment other than a Termination for Cause, death, Disability, termination
under Article IX of the Plan, or Termination of Employment within two (2) years
after a Change in Control, upon or following the completion of ten (10) Years of
Service as of June 30, 2012 but before the Executive’s Early Retirement Date at
Age 62 or the Executive’s Normal Retirement Date at Age 65, the Executive shall
receive $68,271.00 paid over fifteen (15) years in 180 equal monthly
installments of $379.28 plus six percent (6%) each month beginning on the first
day of the month after the Executive attains age 65. For example, the monthly
benefit paid over fifteen (15) years is $568.00 (including principal plus
interest).

 

  B. Termination for Cause. No benefits will be paid to the Executive under this
Article IV if the Executive incurs a Termination of Employment for “cause.” For
purposes of this Article IV, “cause’ shall have the same definition specified in
any effective severance or employment agreement existing between the Executive
and the Employer at the date of the Executive’s Termination of Employment. If
the Executive is not a party to a severance or employment agreement containing a
definition of “termination for cause,” Termination for Cause means, for purposes
of this Article, the Employer terminates the Executive’s employment because of:

 

  (i) Fraud;



--------------------------------------------------------------------------------

  (ii) Embezzlement;

 

  (iii) Commission by the Executive of a felony;

 

  (iv) A material breach of, or the willful failure or refusal by the Executive
to perform and discharge the Executive’s duties, responsibilities, and
obligations to the Employer or an affiliate;

 

  (v) Any act of moral turpitude or willful misconduct by the Executive intended
to result in personal enrichment of the Executive at the expense of the Employer
or affiliate, or which has a material adverse impact on the business or
reputation of the Employer or an affiliate (such determination to be made by the
Board of Directors of the Employer in its reasonable judgment);

 

  (vi) Intentional material damage to the property or business of the Employer
or an affiliate;

 

  (vii) Gross negligence; or

 

  (viii) The ineligibility of the Executive to perform his duties because of a
ruling, directive, or other action by any agency of the United States or any
state of the United States having regulatory authority over the Employer or an
affiliate;

But in each case, only if:

 

  (1) The Executive has been provided with written notice of any assertion that
there is a basis for Termination for Cause from the Chairman of the Board of
Directors of the Employer, the Chief Executive Officer, the President of the
Employer, the Chairman of the Personnel and Compensation Committee, or the
Chairman of the Audit Committee, which notice shall specify in reasonable detail
specific facts regarding any such assertion,

 

  (2) Such written notice is provided to the Executive a reasonable time (and in
any event no less than three business days) before the Board of Directors of the
Employer meets to consider any possible termination for Cause;

 

  (3) At or prior to the meeting of the Board of Directors of the Employer to
consider the matters described in the written notice, an opportunity is provided
to the Executive and his counsel to be heard before the Board of Directors of
the Employer with respect to the matters described in the written notice;

 

  (4) Any resolution or other action by the Board of Directors of the Employer
held with respect to any deliberation regarding or decision to terminate the
Executive for cause is duly adopted by a vote of at least two-thirds of the
entire Board of Directors of the Employer (excluding the Executive) at a meeting
duly called and held; and



--------------------------------------------------------------------------------

  (5) The Executive is promptly provided with a copy of the resolution or other
corporation action taken with respect to such termination.

No act or failure to act by the Executive shall be considered willful unless
done or omitted to be done by him not in good faith and without reasonable
belief that his action or omission was in the best interest of the Employer.

V. Retirement Benefits Pursuant to the

Supplemental Executive Retirement Plan

 

  A. Retirement Benefits pursuant to the Supplemental Executive Retirement Plan.
Subject to Article IX of the Plan, the Executive shall also be entitled to the
first to occur of the following benefits:

 

  (i) Normal Retirement Benefit at Age 65. Upon the Executive’s Termination of
Employment on or after the Executive’s Normal Retirement Age 65 for any reason
other than death or Disability, the Executive will be entitled to a benefit
whose present value will equal the Account Balance. The benefit will be paid in
an actuarially equivalent single life annuity in an amount determined pursuant
to the Rider, payable in monthly installments for the life of the Executive
commencing on the first day of the second month following the date of the
Executive’s Termination of Employment.

 

  (ii) Early Retirement Benefit at Age 62. Upon the Executive’s Termination of
Employment on or after the Executive’s Normal Retirement Age 65 for any reason
other than death or Disability, the Executive will be entitled to a benefit
whose present value will equal the Account Balance. The benefit will be paid in
an actuarially equivalent single life annuity in an amount determined pursuant
to the Rider, payable in monthly installments for the life of the Executive
commencing on the first day of the second month following the date of the
Executive’s Termination of Employment.

 

  (iii) Termination Prior to Early Retirement Age 62. If the Executive incurs a
Termination of Employment for any reason other than death or Disability prior to
the Executive’s Early Retirement Age 62, no benefit will be paid.

 

  B. Actuarial Equivalence. For purposes of determining actuarial equivalence
for converting the Executive’s Account Balance into a single life annuity,
reasonable actuarial assumptions within the meaning of Treasury Regulations
Section 31.3121(v)(2)-1 shall be used.



--------------------------------------------------------------------------------

  C. Termination for Cause. No benefits will be paid to the Executive under this
Article V if the Executive incurs a Termination of Employment for “cause.” For
purposes of this Article V, “cause’ shall have the same definition specified in
any effective severance or employment agreement existing between the Executive
and the Employer at the date of the Executive’s Termination of Employment. If
the Executive is not a party to a severance or employment agreement containing a
definition of “termination for cause,” Termination for Cause means, for purposes
of this Article, the Employer terminates the Executive’s employment because of:

 

  (i) The willful and continued failure by the Executive to perform
substantially his duties with the Employer (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Executive by the Chairman
of the Board of Directors of the Employer, Chief Executive Officer, President of
the Employer, Chairman of the Personnel and Compensation Committee, or Chairman
of the Audit Committee which specifically identified the manner in which such
person believes that the Executive has not substantially performed his duties or
has failed to follow the policies and procedures of the Employer, which failure
to perform causes material and demonstrable economic harm to the Employer or its
affiliates;

 

  (ii) The willful engaging by the Executive in illegal conduct which is
materially and demonstrably injurious to the Employer;

 

  (iii) The conviction of, or a plea of guilty or nolo contendere to, a felony;

 

  (iv) The failure to cooperate with all government authorities on matters
pertaining to any investigation, litigation, or administrative proceeding
concerning the Employer;

 

  (v) The willful and material breach of any written code of business conduct
and/or ethics now or hereafter adopted by the Employer (however, to the extent
the breach is curable, the Employer must give the Executive notice and a
reasonable opportunity to cure);

 

  (vi) Becoming subject to the prohibitions of Section 19(a)(1) of the Federal
Deposit insurance Act or Section 21C(F) of the Exchange Act; or

 

  (vii) The failure to comply with the terms of this Plan.

For purposes of this paragraph, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, in
bad faith and without reasonable belief that the action or omission was in, or
not opposed to, the best interests of the Employer. Any act, or failure to act,
based upon authority given pursuant to a resolution duty adopted by the Board of
Directors of the Employer or based upon the advice of counsel for the Employer
or upon the instructions of the Chief Executive Officer or other senior
executive officer of the Employer shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Employer. It is also expressly understood that the



--------------------------------------------------------------------------------

Executive’s attention to matters or engagement in activities not directly
related to the business of the Employer shall not provide a basis for
Termination for Cause so long as the Board of Directors of the Employer has
approved engagement in such activities prior to or following a Change in
Control. Notwithstanding the foregoing, in the case of clause (i), (ii), (iv),
(v), or (vi) of this paragraph, the Executive shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-fourths (3/4) of the entire membership of the Board of Directors
of the Employer (excluding the Executive if he is a member of the Board of
Directors of the Employer) at a meeting called and held (in whole or in part)
for such stated purpose (after reasonable notice and an opportunity for the
Executive, together with his counsel, to be heard before the Board of Directors
of the Employer), finding that in the good faith opinion of the Board of
Directors of the Employer that the Executive was guilty of the conduct set forth
above in such clause of this paragraph and specifying the particulars thereof in
detail. The Employer must notify the Executive of any event constituting a
Termination for Cause within ninety (90) days following the Employer’s knowledge
of its existence or such event shall not constitute a Termination for Cause
under this Article.

VI. Change in Control Benefits

Upon a Change in Control, the Executive shall be entitled to both of the
following benefits:

 

  A. Change in Control Benefit pursuant to the Frozen Salary Continuation Plan.
Upon the Executive’s Termination of Employment within two (2) years after a
Change in Control, the Executive shall receive $68,271.00 paid over fifteen
(15) years in 180 equal monthly installments of $379.28 plus six percent
(6%)each month beginning on the first day of the month after the month after the
Executive’s Termination of Employment, plus six percent (6%) interest
(compounded monthly) for each month. For example, the monthly benefit paid over
fifteen (15) years is $568.00 (including principal plus interest). This Change
in Control benefit will be in lieu of the “Retirement Benefits Pursuant to the
Frozen Salary Continuation Plan” in Article IV.

 

  B. Change in Control Benefit pursuant to the Supplemental Executive Retirement
Plan. If a Change in Control occurs prior to the Executive’s Termination of
Employment and before the commencement of the “Retirement Benefits upon
Termination of Employment pursuant to the Supplemental Executive Retirement
Plan” described in Article V, the Executive will be entitled to a benefit equal
to the Cash Surrender Value of the Annuity Contract referred to in this Plan
plus any surrender charge as defined in the Annuity Contract as of the date of
the Change in Control. The Change in Control benefit will be paid to the
Executive in a single lump sum within thirty (30) days of the date of Change in
Control. The Bank may assign the Annuity Contracts and Riders to the Executive
in satisfaction of the benefit payable under this section and reduce the
Employer’s obligation under this Section. This Change in Control benefit will be
in lieu of the “Retirement Benefits Pursuant to the Supplemental Executive
Retirement Plan” described in Article V.



--------------------------------------------------------------------------------

VII. Disability Benefits

Upon a Disability, the Executive shall be entitled to the following benefits
(subject to the other stated criteria):

 

  A. Disability Benefit pursuant to the Frozen Salary Continuation Plan. Upon
the Executive’s Disability before reaching Normal Retirement Age 65, the
Executive shall receive $68,271.00 paid over fifteen (15) years in 180 equal
monthly installments of $379.28 each month beginning on the first day of the
month after the Executive’s Disability, plus six percent (6%) interest
(compounded monthly) for each month. For example, the monthly benefit paid over
fifteen (15) years is $568.00 plus six percent (6%) (including principal plus
interest).

 

  B. Disability Benefit pursuant to the Supplemental Executive Retirement Plan.
In the event the Executive should incur a Disability while actively employed by
the Employer at any time prior to the Executive’s Termination of Employment and
prior to the Executive’s Normal Retirement Age 65, the Employer will continue to
make annual contributions and interest credits to the Account Balance until the
Executive’s Normal Retirement Age 65. Commencing on the first day of the second
month following the Executive’s Normal Retirement Age 65, the Executive shall be
paid the present value of the Account Balance (at the Executive’s Normal
Retirement Age 65) in an actuarially equivalent single life annuity in an amount
determined pursuant to the Rider, payable in monthly installments for the life
of the Executive. This benefit shall be in lieu of any other benefit under this
Plan.

VIII. Death Benefits

 

  A. Death During Active Service. Upon the Executive’s death while in service to
the Employer, the Employer shall pay to the Executive’s beneficiary the
following death benefits:

 

  (i) Death Benefits pursuant to the Frozen Salary Continuation Plan. Upon the
death of the Executive while in service to the Employer, the Employer shall pay
to the Executive’s beneficiary $68,271.00 paid over fifteen (15) years in 180
equal monthly installments of $379.28 each month beginning on the first day of
the month after the Executive’s death, plus six percent (6%) interest
(compounded monthly) for each month. For example, the monthly benefit paid over
fifteen (15) years is $568.00 (including principal plus interest).



--------------------------------------------------------------------------------

  (ii) Death Benefits pursuant to the Supplemental Executive Retirement Plan.
Upon the death of the Executive while in service to the Employer, the Employer
shall pay to the Executive’s beneficiary the present value of the benefit of the
Account Balance as of the date of the Executive’s death in lieu of any other
benefit under this Plan. The benefit shall be paid to the Executive’s
beneficiary over fifteen (15) years in one hundred eighty (180) equal monthly
installments beginning on the first day of the month following submission of
proof of claim substantiating the Executive’s death. The beneficiary shall have
no right to designate the taxable year of the first payment.

 

  B. Death During Benefit Period. Upon the death of the Executive after the
Executive is eligible to receive the benefits described in Article IV or V but
before receiving all of the payments for such benefits, the Executive’s
beneficiary will receive the following death benefits:

 

  (i) Death Benefits pursuant to the Frozen Salary Continuation Plan. Upon the
death of the Executive after the Executive is eligible to receive the benefits
described in Article IV but before receiving all of the payments for such
benefits, the Executive’s beneficiary will receive the remaining payments
described in Article IV made in the same amounts and the same times as if made
to the Executive had the Executive survived.

 

  (ii) Death Benefits pursuant to the Supplemental Executive Retirement Plan.
Upon the death of the Executive after the Executive is eligible to receive the
benefits described in Article V but before receiving all of the payments for
such benefits, the Executive’s beneficiary will receive the remaining Account
Balance, payable in a lump sum, within thirty (30) days after submission of
proof of claim substantiating the Executive’s death. The beneficiary shall have
no right to designate the taxable year of the payment.

 

  C.

Beneficiary Designation. The Executive shall have the right to designate at any
time a beneficiary to receive any benefits payable under this Plan upon the
death of the Executive. The beneficiary designated under this Plan may be the
same as or different from the beneficiary designation under any other benefit
plan of the Employer in which the Executive participates. The Executive shall
designate a beneficiary by completing and signing the Beneficiary Designation
Form and delivering it to the Plan Administrator or its designated agent. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. The Executive shall have
the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from



--------------------------------------------------------------------------------

  time to time. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator before the Executive’s death. No designation or change in
designation of a Beneficiary shall be effective until received in writing by the
Plan Administrator or its designated agent on the proper Beneficiary Designation
Form.

 

  D. No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate; provided, however, that the
personal representative of the Executive’s estate may assign the right to
receive payment to the heirs under the Executive’s estate, or in the absence of
a will, the Executive’s heirs in accordance with the applicable intestacy
statute.

 

  E. Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.

IX. General Limitations

 

  A. No Duplication of Benefits. Notwithstanding any provision of this Plan, the
Executive and the Executive’s beneficiary are entitled to the benefits described
in Articles VI and V, Article VI, Article VII, or Article VIII of this Plan,
which shall be determined by the first event to occur that is addressed in the
Plan. Subsequent occurrence of events in this Plan shall not entitle the
Executive or the Executive’s Beneficiary to other or additional benefits under
the Plan. (For the avoidance of doubt, Executive is entitled to both the
benefits described in Articles IV and V upon a Termination of Employment and
satisfying the other criteria described in those Articles.)

 

  B. Termination for Cause. If the Executive experiences a Termination of
Employment which is a Termination for Cause, notwithstanding any provision of
this Plan to the contrary, the Employer will have no obligations under this Plan
to pay the Executive the benefits described in this Plan.

 

  C. Misstatement. No benefits shall be paid under this Plan if the Executive
makes any material misrepresentation of fact on any application for life
insurance purchased by the Employer.



--------------------------------------------------------------------------------

  D. Removal. Despite any contrary provision of this Plan, if the Executive is
removed from office or permanently prohibited from participating in the
Employer’s affairs by an order issued under section 8(e) or 8(g) of the Federal
Deposit Insurance Act, 12 U.S.C. 1818(e) or 1818(b), all obligations of the
Employer under this Plan shall terminate as of the effective date of the order.

 

  E. Default. Despite any contrary provision of this Plan, if the Employer is in
“default” or “in danger of default”, as those terms are defined in section 3(x)
of the Federal Deposit Insurance Act, 12 U.S.C. 1913(x), all obligations under
this Plan shall terminate.

 

  F. FDIC Open-Employer Assistance. All obligations under this Plan shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Employer, at the time the federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Employer under the authority contained in section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. 1923(c).

 

  G. No Golden Parachutes. Notwithstanding anything contained in this plan to
the contrary, no payments shall be made hereunder in contravention of the golden
parachute payment and indemnification payment restrictions contained in
regulations adopted pursuant to Section 18(k) of the Federal Deposit Insurance
Act, 12 U.S.C. 1828(k).

 

  H. Distributions Upon Income Inclusion under Code Section 409A. Upon the
inclusion of any amount into the Executive’s or the Executive’s beneficiary’s
income as a result of the failure of this Plan to comply with the requirements
of Section 409A of the Code, a distribution shall be made in an amount equal to
the lesser of the amount required to be included in income as a result of such
failure or the Account Balance.

X. Compliance with Section 409A of the Internal Revenue Code

 

  A. Restriction on Timing of Payments. Notwithstanding any provision of this
Plan to the contrary, benefit distributions that are made to a Specified
Employee upon Termination of Employment may not commence earlier than six
(6) months after the date of such Termination of Employment. Therefore, in the
event the Executive is a Specified Employee, any distribution which would
otherwise be paid to the Executive within the first six (6) months following the
Termination of Employment shall be accumulated and paid to the Executive in a
lump sum on: (i) the first day of the seventh month following the Executive’s
Termination of Employment if the benefits are attributable to Article IV or
Section 1 under Article VI, or (ii) within five (5) business days after the end
of the six (6) month delay if the benefits are attributable to Article V,
Section 2 under Article VI, or any other provision in this Plan. All subsequent
distributions shall be paid in the manner specified in this Plan.



--------------------------------------------------------------------------------

XI. Plan Administration.

 

  A. Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator consisting of the Board of Directors of the Employer or such
committee or person(s) as the Board of Directors of the Employer shall appoint.
The Plan Administrator shall have the sole and absolute discretion and authority
to interpret and enforce all appropriate rules and regulations for the
administration of this Plan and the rights of the Executive under this Plan, to
decide or resolve any and all questions or disputes arising under this Plan,
including benefits payable under this Plan and all other interpretations of this
Plan, as may arise in connection with the Plan. The Plan Administrator shall
administer the Plan and shall have all powers necessary or appropriate to enable
it to carry out its duties including, without limitation, the power to interpret
the Plan and to make, establish and change rules and procedures with respect to
the operation of the Plan. The Administrator shall have the authority to decide
all questions arising under the Plan including those involving an individual’s
eligibility for Benefits and to determine the amount of any Benefit to be paid
to any Participant or Beneficiary hereunder. All such decisions shall be
conclusive and binding on all persons.

 

  B. Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.

 

  C. Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan. Without limiting the
foregoing, it is acknowledged that the value of the benefits payable hereunder
may be difficult to determine in the event the Employer does not actually
purchase and maintain the Annuity Contracts and Riders as contemplated
hereunder; therefore, in such event, the Employer shall have the right to make
any reasonable assumptions in determining the benefits payable hereunder and any
such determination made in good faith shall be binding on the Executive.

 

  D.

Indemnity of the Plan Administrator. The Plan Administrator shall not be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan unless such action or omission is
attributable to the willful misconduct of the Plan Administrator or any of its



--------------------------------------------------------------------------------

  members. The Employer shall indemnify and hold harmless the Plan Administrator
against any and all claims, losses, damages, expenses, or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the plan Administrator or any of its members.

 

  E. Required Information. Each Executive and Executive’s beneficiary shall
furnish the Plan Administrator such information as it shall consider necessary
or desirable for purposes of administering the Plan. The provisions of the Plan
respecting the payment of any benefit are conditional upon the Plan
Administrator’s prompt receipt of such information. The Employer, the Plan
Administrator and any other party involved in the administration of the Plan
shall be entitled to rely upon any information furnished by the Executive or the
Executive’s beneficiary with respect to any matters required to be determined
hereunder and shall not be liable on account of the payment of any moneys or the
doing of any act or failure to act in reliance thereon.

XII. Funding of the Plan

 

  A. Unfunded Arrangement. The Executive and the Executive’s beneficiary are
general unsecured creditors of the Employer for the payment of benefits under
this Plan. The benefits represent a mere promise by the Employer to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.

 

  B. Ownership of Assets. Any assets which may be used to discharge the
Employer’s obligations under this Plan shall be and remain the property of the
Employer. No person other than the Employer shall, by virtue of this Plan, have
any interest in such assets and no Executive or beneficiary shall have any
right, title or interest in, or claim to, any investments the Employer may make
to aid the Employer in meeting its obligations hereunder. To the extent that any
person acquires a right to receive payments from the Employer under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Employer.

 

  C. Annuity Contract and Other Investments. The Employer is the sole owner of
the Annuity Contracts and Riders and any other investments for the Plan and
shall have the right to exercise all incidents of ownership of the annuity
Contracts and Riders and any other investments. The Employer shall be the
beneficiary of the death proceeds of the Annuity Contracts and Riders. The
Employer shall at all times be entitled to the annuity Contract’s cash surrender
value, as that term is defined in the Annuity Contract. Notwithstanding any
provision hereof to the contrary, the Employer shall have the right to sell or
surrender the Annuity Contracts and Riders without terminating this agreement,
and the Employer may replace the Annuity Contracts and Riders with a comparable
annuity policy or assets of comparable value.



--------------------------------------------------------------------------------

  D. Rabbi Trust. The Employer may establish a “rabbi trust” to which
contributions may be made to provide the Employer with a source of funds for
purposes of satisfying the obligations of the Employer under the Plan. The trust
shall constitute an unfunded arrangement and shall not affect the status of the
Plan as an unfunded plan. The Executive and his beneficiaries shall have no
beneficial ownership interest in any assets held in the trust.

XIII. Claims and Review Procedures

 

  A. Filing A Claim. Any person having a claim for the payment of a benefit
pursuant to this Plan shall file such claim with the Plan Administrator in
writing on a form furnished by the Plan Administrator.

 

  B. Denial of Claims: In the event any such claim is denied or not paid within
sixty (60) days after the date of the filing thereof, the Plan Administrator
shall notify the claimant in writing of the specific reasons for the denial or
nonpayment, the specific provisions of this Plan upon which such denial or
nonpayment is based and the appeal procedures set forth below.

 

  C. Appeal Procedures: The Plan Administrator shall review appeals of claims
which have been denied or have not been paid. Any claimant whose claim has been
denied or has not been paid within said sixty (60) day period may file a written
appeal of such denial or nonpayment with the Plan Administrator within sixty
(60) days after the expiration of said sixty (60) day period together with such
information concerning such claim as the claimant desires the Plan Administrator
to consider in its review of such denial or nonpayment. Not later than sixty
(60) days after its receipt of any such appeal, the Plan Administrator shall
notify the claimant in writing of its decision on such appeal setting forth the
specific reasons for its decision and the provisions of the Plan upon which its
decision is based.

 

  D. Disputes: If a dispute arises as to the proper recipient of any payment,
the Plan Administrator, in its sole discretion, may withhold or cause such
payment to be withheld until the dispute shall have been settled or determined
by a court of competent jurisdiction.

XIV. Miscellaneous

 

  A.

Amendment and Termination: Subject to this Article, this Plan may be amended
solely by a written agreement signed by the Employer and by the Executive, and,
except as otherwise provided herein, this Plan may be terminated solely by a
written agreement signed by the



--------------------------------------------------------------------------------

  Employer and by the Executive. Notwithstanding the foregoing, if existing tax
laws, rules, and regulations change and the change has a material detrimental
effect on this Plan, then the Employer reserves the right to terminate or modify
this Plan accordingly, subject to the written consent of the Executive, which
shall not be unreasonably withheld. This paragraph shall become null and void
effectively immediately if a Change in Control occurs.

 

  B. Binding Effect. This Plan shall bind the Executive and the Employer and
their beneficiaries, survivors, executors, successors, administrators, legal
representatives, and transferees.

 

  C. No Guarantee of Employment. This Plan is not an employment policy or
contract. This Plan does not give the Executive the right to remain an employee
of the Employer, nor does it interfere with the Employer’s right to discharge
the Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

  D. Non-Transferability. Benefits under this Plan cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.

 

  E. Tax Withholding. The Employer shall withhold any taxes that are required to
by withheld from the benefits provided under this Plan.

 

  F. Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction, and performance
of this Plan shall be governed by and construed in accordance with the laws of
the State of Georgia, without giving effect to the principles of conflict of
laws of such state.

 

  G. Severability. If any provision of the Plan is held invalid, such invalidity
shall not affect any other provision of this Plan, and such other provision
shall continue in full force and effect to the full extent consistent with law.
If any provision of this Plan is held invalid in part, such invalidity shall not
affect the remainder of the provision, and the remainder of such provision
together with all other provisions of this Plan shall continue in full force and
effect to the full extent consistent with law.

 

  H. Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Plan.

 

  I. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to the Board of Directors at
CharterBank, 1233 O.G. Skinner Drive, West Point, Georgia 31833.



--------------------------------------------------------------------------------

  J. Entire Agreement. This Plan constitutes the entire agreement between the
Employer and the Executive concerning the subject matter hereof. No rights are
granted to the Executive under this Plan other than those specifically set forth
herein.

 

  K. Payment of Legal Fees. In the event litigation ensures between the parties
concerning the enforcement of the obligations of the parties under this Plan,
the Employer shall promptly pay (but not later than two (2) months after such
expenses are incurred) all costs and expenses in connection with such litigation
until such time as a final determination (excluding any appeals) is made with
respect to the litigation. If the Employer prevails on the substantive merits of
each material claim in dispute in such litigation, the Employer shall be
entitled to receive from the Executive all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Executive in connection with such litigation, and the Executive shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.

IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Employer
has signed this Plan as of the 15th day of December, 2015.

 

EXECUTIVE     CHARTERBANK         Curtis R. Kollar         By:         Title:  
 



--------------------------------------------------------------------------------

APPENDIX A

SAMPLE CALCULATION OF BENEFITS

This is a projected sample calculation of benefits only. Benefits will be
payable under the terms of the Plan. In the case of a discrepancy between this
Appendix A and the terms of the Plan, the Plan will control.

 

Year

   Age    Normal
Retirement
Annual
Benefit
(Single
Life
Annuity)      Early
Retirement
Annual
Benefit
(Single
Life
Annuity)      Disability
Annual
Benefit
(Single
Life
Annuity)      Change-in-
Control
(Lump
Sum
Benefit)      Preretirement
Death
Benefit
(Paid
Annually)  

2012

   60      —           —           —         $ 216,450       $ 1,376   

2013

   61      —           —           —         $ 216,774       $ 3,958   

2014

   62      —         $ 13,397         —         $ 216,833       $ 6,846   

2015

   63      —         $ 14,793         —         $ 216,622       $ 10,066   

2016

   64      —         $ 16,231         —         $ 216,137       $ 13,647   

2017

   65    $ 16,532         —         $ 16,532         —           —     

The Normal Retirement Annual Benefit is described in Section V(A)(i) of the
Plan. The amount expressed in the table above is the Guaranteed Minimum
Withdrawal Benefit that is available as an annuity for the life of the
Executive. Note that the Guaranteed Minimum Withdrawal Benefit is a percentage
of the Income Account Value of the annuity at the time of Normal Retirement at
Age 65.

The Early Retirement Annual Benefit is described in Section V(A)(ii) of the
Plan. The amount expressed in the table above is the Guaranteed Minimum
Withdrawal Benefit that is available as an annuity for the life of the Executive
at each corresponding year. Note that the Guaranteed Minimum Withdrawal Benefit
is a percentage of the Income Account Value of the annuity at the time of Normal
Retirement at Age 65.

The Disability Annual Benefit is described in Section VII(B) of the Plan. The
Disability Annual Benefit amount expressed in the table above is the Guaranteed
Minimum Withdrawal Benefit at the Executive’s Normal Retirement Date at Age 65.
The amount reflected in the table above does not include any Disability Benefit
described in Section VII(A) of the Plan to which the Executive may also be
entitled.

The Change in Control Lump Sum Benefit is described in Section VI(B) of the
Plan. The amount expressed in the table above is the Cash Surrender Value of the
annuity contract plus any Surrender Charges. The amount reflected in the table
above does not include any Change in Control payments described in Section VI(A)
of the Plan to which the Executive may also be entitled.

The Preretirement Death Benefit is described in Section V(A)(iii) of the Plan.
The Preretirement Death Benefit amount expressed in the table above is the
Account Balance payable at the time of the Executive’s death for each
corresponding year.



--------------------------------------------------------------------------------

PROJECTED BENEFITS SCHEDULE

WITH FIRST PAYMENT BEGINNING ON 4/1/2017

 

Year

   Age    Annual
Frozen
Benefit      Normal
Retirement
Annual
Benefit      Total
Annual
Retirement
Benefit  

2017

   65    $ 6,816       $ 16,532       $ 23,348   

2018

   66    $ 6,816       $ 16,532       $ 23,348   

2019

   67    $ 6,816       $ 16,532       $ 23,348   

2020

   68    $ 6,816       $ 16,532       $ 23,348   

2021

   69    $ 6,816       $ 16,532       $ 23,348   

2022

   70    $ 6,816       $ 16,532       $ 23,348   

2023

   71    $ 6,816       $ 16,532       $ 23,348   

2024

   72    $ 6,816       $ 16,532       $ 23,348   

2025

   73    $ 6,816       $ 16,532       $ 23,348   

2026

   74    $ 6,816       $ 16,532       $ 23,348   

2027

   75    $ 6,816       $ 16,532       $ 23,348   

2028

   76    $ 6,816       $ 16,532       $ 23,348   

2029

   77    $ 6,816       $ 16,532       $ 23,348   

2030

   78    $ 6,816       $ 16,532       $ 23,348   

2031

   79    $ 6,816       $ 16,532       $ 23,348   

2032

   80      0       $ 16,532       $ 16,532   

2033

   81      0       $ 16,532       $ 16,532   

2034

   82      0       $ 16,532       $ 16,532   

2035

   83      0       $ 16,532       $ 16,532   

2036

   84      0       $ 16,532       $ 16,532   

The “Annual Frozen Benefit” shown in the above “Projected Benefits Schedule” is
expressed as an annual payment payable over 15 years (or $568.00 per month)
including the 6% interest (compounded monthly). The “Normal Retirement Annual
Benefit” shown in the above “Projected Benefits Schedule” is expressed as an
annual amount in the form of a life annuity payable to the Executive until his
death. These amounts are intended to project the benefit payable to the
Executive based on a beginning date of April 1, 2017. However, the Executive’s
actual annual annuity amount will be calculated based on the terms of the Plan
when the Executive separates from service (or experiences another payment event
specified in the Plan). The Executive’s annual annuity amount reflected in the
column titled, “Normal Retirement Annual Benefit,” is intended to be an estimate
of the annuity payout of the underlying insurance policy or Annuity Contract.